Citation Nr: 0523508	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from September 
1968 to September 1970 and from December 1970 to July 1972.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The veteran and his 
wife testified at a personal hearing at the RO before the 
undersigned in March 2005, and a transcript of the hearing is 
of record.  

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, a letter sent in approximately April 2002 from 
the RO to the veteran discusses the evidence to be provided 
by VA and by the veteran and talks about the evidence needed 
to substantiate a claim for service connection but does not 
discuss the evidence needed to substantiate a claim for 
special monthly compensation based on the need for the 
regular aid and attendance of another person.  Consequently, 
there is no notice of the evidentiary requirements for 
substantiating the issue on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for disability 
related to his service-connected 
coronary artery disease since November 
2002.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

2.  The RO should take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of any 
additional evidence to be provided by VA 
and of evidence that should be provided 
by the veteran, as well as notification 
of the evidentiary requirements for 
substantiating his claim for special 
monthly compensation based on the need 
for the regular aid and attendance of 
another person.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




